UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6947



DANNY C. GILLETTE,

                                              Plaintiff - Appellant,
          and


STEVE L. ANDERSON,

                                                          Plaintiff,

          versus


STATE OF WEST VIRGINIA; WEST VIRGINIA REGIONAL
JAIL AND CORRECTIONAL FACILITY AUTHORITY;
STEVEN CANTERBURY, Executive Director; WAITMAN
LEE FREDERICK, Administrator; JOHN LOPEZ,
Director/Inmate Services; JULIE K. MCCOLLAM,
Counselor,   all   in   their   official   and
individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-01-1309-2)


Submitted:   September 11, 2003       Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Danny C. Gillette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Danny C. Gillette appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b)

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Gillette v. West Virginia, No. CA-01-1309-2 (S.D.W. Va. June 6,

2003).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2